— In a matrimonial action in which the plaintiff wife was granted a divorce, she appeals from so much of an order of the Supreme Court, Suffolk County (Geiler, J.), dated September 28, 1981, as granted the defendant husband’s motion to modify the judgment of divorce so as to provide for termination of the wife’s exclusive possession and occupancy of the former marital home. Order reversed, insofar as appealed from, without costs or disbursements, and matter remitted to the Calendar Term of Special Term, Part V, for assignment and for further proceedings in accordance herewith. On the facts of this case, it was an improvident exercise of discretion to modify the judgment of divorce, without a hearing, so as to provide for termination of the wife’s exclusive possession and occupancy of the former marital home. Lazer, J. P., Gibbons, Thompson and Weinstein, JJ., concur.